Citation Nr: 1624705	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  12-33 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lung disability, to include bronchitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to November 1976.

This case comes to the Board of Veterans' Appeals (Board) on appeal from August 2011 and October 2012 RO decisions that denied service connection for PTSD and bronchitis, respectively.

The Board notes that in its August 2011 rating decision, the RO determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for pneumonia.  The Veteran did not appeal this determination.

A personal hearing was held before a Decision Review Officer (DRO) of the RO in September 2013, and a videoconference hearing was held in March 2015 before the undersigned Veterans Law Judge (VLJ) of the Board.  Transcripts of these hearings are of record.

In July 2015, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development.  

In a December 2015 rating decision, the AOJ in pertinent part, granted service connection for posttraumatic stress disorder (PTSD), rated 100 percent disabling from August 9, 2010.  Since the Veteran did not appeal the ratings or effective dates assigned in this decision, these issues are not in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

The case was subsequently returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The Veteran's current chronic lung disability (chronic bronchitis) was not present in service or for many years following his discharge from service, and the most probative evidence indicates that the condition is not related to service.


CONCLUSION OF LAW

The Veteran's current chronic lung disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant with his claim.  VA's duty to notify was satisfied by a letter dated in January 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements, lay statements, and hearing testimony in support of his claim.  VA has obtained service treatment records (STRs), VA and private medical records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology of the current respiratory disability.  

The Veteran testified that he was treated for a respiratory disability soon after service, but that records of such treatment are unavailable.

The RO attempted to obtain records pertaining to the Veteran from the Social Security Administration (SSA), but in September 2011, SSA indicated that no medical records were available.

All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board further finds that the RO has substantially complied with its July 2015 remand orders.  In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) arrange for a VA medical examination and opinion, and attempt to obtain a copy of the Veteran's service separation medical examination and private medical records from Lexington Hospital, and this was done.  The National Personnel Records Center has indicated that all available service treatment records have been forwarded.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that the December 2015 VA examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, considered the Veteran's history of bronchitis during service, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was also afforded hearings before a DRO of the RO and a Veterans Law Judge (VLJ) of the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer or VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO and VLJ identified the issues to the Veteran, who testified as to events in service, his treatment history and symptoms of his bronchitis, its progression, and the treatment he has received.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearings.  The hearings focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases like bronchiectasis and active tuberculosis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year (for bronchiectasis) or three years (for tuberculosis) of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Governing statute provides that notwithstanding any other provision of the law, a Veteran's disability shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in active military, naval, or air service for the purposes of Title 38 on the basis that it resulted from injury or disease attributable to the use of tobacco products by the Veteran during the Veteran's service.  38 U.S.C.A. § 1103.

For claims based on the effects of tobacco products received by VA after June 9, 1998, as in this case, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products during service.  For the purpose of this section, the term "tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  These provisions do not prohibit service connection if:  (1) the disability or death resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service.  For purposes of this section, "otherwise shown" means that the disability or death can be service-connected on some basis other than the Veteran's use of tobacco products during service, or that the disability became manifest or death occurred during service; or (2) the disability or death resulted from a disease or injury that appeared to the required degree of disability within any applicable presumptive period under 38 C.F.R. §§ 3.307, 3.309, 3.313, or 3.316; or (3) secondary service connection is established for ischemic heart disease or other cardiovascular disease under 38 C.F.R. § 3.310(b). 38 C.F.R. § 3.300 (2015).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran asserts that his current chronic bronchitis is related to episodes of bronchitis and pneumonia that he had during service.  

A review of the evidence reflects that the Veteran has current chronic bronchitis. Consequently, the determinative issue is whether or not this disability is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").

The Veteran's service personnel records reflect that he served on active duty from June 1973 to November 1976.  He was stationed in Germany as a tank driver from September 1975 to August 1976.  In June 1976, the Veteran requested a compassionate reassignment from Germany to the U.S. because his family's living situation was unsatisfactory, and this was granted in late July 1976.  In August 1976 he was en route to the U.S. on emergency leave.  He was absent without leave from November 2 to 15, 1976.  He applied for a hardship discharge due to family problems, and this was granted.  

Service treatment records reflect that in February 1974, the Veteran was treated for complaints of cough and chest pain; the diagnostic assessment was an upper respiratory infection (URI).  In August 1974, he was treated for a moderately productive cough.  In January 1975 he was treated for possible bronchitis; on examination, his chest was clear and his throat was red but without infection.  He had a cough with drainage in the throat.  The diagnostic assessment was a head cold.  In March 1975 he complained of chest congestion and non-productive cough.  The diagnostic assessment was chest congestion.  A few days later, he was diagnosed with a cold and sinus headache.  In May 1975 he complained of a sore throat, chest cold and head congestion; the diagnostic assessment was a head cold and sore throat.  In December 1975 he was seen for chest pain and possible bronchitis.  He gave a 3-week history of intermittent left anterior chest pain.  He said he smoked one-half pack of cigarettes daily.  He had a slight nonproductive cough, which was normal for him.  He said he had the same pain during basic training and was reportedly told it was bronchitis.  On examination, his lungs were clear and he was afebrile.  The diagnostic impression was chest pain, probably functional.  In January and February 1976, he was treated for URIs.  Subsequent service treatment records are negative for a respiratory disorder.

A June 1990 VA chest X-ray study showed an essentially negative chest.

Private medical records from McLeod Regional Medical Center dated in November 1990 reflect that the Veteran was treated for fractures of the skull and a rib incurred in a motor vehicle accident.  A November 1990 discharge summary reflects that although a chest X-ray study showed atelectasis, a clinical examination showed no evidence of pneumonia or worsening pulmonary function.  The discharge diagnoses included mild pulmonary atelectasis.  A December 1990 chest X-ray study reflects that the Veteran had a rib fracture and there was mild left basilar atelectasis, with no active disease.  

VA medical records dated in 1996 reflect treatment for alcohol and marijuana abuse, tobacco use, and pneumonia.  His lungs were clear during an April 1996 hospitalization.  An April 1996 chest X-ray study showed no abnormality, and a PPD (purified protein derivative of tuberculin) test was negative.

In his original claim of service connection in June 1996, the Veteran contended that he had pneumonia that was incurred in service in 1976.

On VA general medical examination in August 1996, the Veteran reported that he was treated as an outpatient for pneumonia without residuals, and said he was being treated for a positive PPD and recently started a course of medication which he stated he had to take for a total of six months.  On examination, his lungs were clear to auscultation.  The pertinent diagnosis was history of pneumonia, and history of recent positive PPD currently being treated by INH.

The RO denied entitlement to service connection for pneumonia in an unappealed October 1996 rating decision.

A November 2000 VA neurology consult reflects that the Veteran reported that he smoked one pack of cigarettes per day.  An April 2001 VA primary care note reflects that the Veteran complained of an 8-day history of productive cough of greenish-yellow phlegm, and some fever and chills over the past few days.  He was a smoker but stated he had cut back in the last several days.  On examination, his lungs were clear with harsh breath sounds.  The diagnostic assessment was bronchitis.  He was advised to discontinue cigarettes.  A July 2001 VA primary care note reflects that the Veteran's problem list included allergic rhinitis, tobacco use disorder, and acute bronchitis.

A January 2007 private chest X-ray study from Lexington Medical Center reflects that the Veteran's lungs were unremarkable.

VA medical records reflect that in January 2007, the Veteran was seen in the emergency room and complained of a two-week history of malaise with a cough and brown phlegm.  He was noted to be a smoker.  He was diagnosed with history of pneumonia and given antibiotics.

VA medical records dated in 2009 show that his problem list included a history of tobacco use and pneumonia.  In December 2009, the Veteran told a social worker that he had pneumonia three times previously, with the first time in the military.  In December 2009, he complained of cough, shortness of breath and dyspnea; it was noted that he was a smoker.  In December 2009 the Veteran was given a PPD test, which was positive.  It was noted that the Veteran had been exposed to tuberculosis and needed medications for prophylactic treatment.  A December 2009 chest X-ray study showed no pulmonary infiltrates or other abnormalities.

In August 2010, the Veteran filed a claim of service connection for several other conditions, but did not claim service connection for a respiratory disorder.

VA medical records reflect that a June 2011 primary care note shows that the Veteran's chronic medical problems included history of tobacco use, tobacco use disorder (diagnosed September 2000), acute bronchitis (diagnosed April 2001), pneumonia (diagnosed January 2007), and contact with or exposure to tuberculosis with positive PPD (diagnosed December 2009).  On examination, he currently smoked one-half pack of cigarettes daily, and previously smoked one pack per day for more than 30 years.  The pertinent diagnostic impression was tobacco use disorder; he was counseled and encouraged to quit as soon as possible.  He appeared well-motivated and wanted to try another course of nicotine-replacement therapy (NRT), both patches and the gum.  The examiner diagnosed chronic bronchitis secondary to tobacco use.  A June 2011 chest X-ray study was performed for chronic bronchitis, and was normal.  The lungs were clear.  

An August 2011 primary care note lists a medical history of tobacco use disorder, positive PPD, and chronic bronchitis.  The diagnostic impression included tobacco use disorder; he was counseled again and encouraged to quit as soon as possible.  It was noted that he was wearing patches and had dramatically reduced his daily average to just a few cigarettes per day.  He was diagnosed with chronic bronchitis secondary to tobacco use.  Subsequent VA outpatient treatment records reflect the same diagnosis.

The Veteran filed his original claim of service connection for bronchitis in January 2012.

On VA respiratory compensation examination in September 2012, the Veteran reported that he was diagnosed with bronchitis in early 1975.  He said that in early 1976, he was stationed in Germany and had pneumonia and was hospitalized during this time.  He reported that in 2001 he was treated for bronchitis by VA, and was currently taking Albuterol.  He stated that he had a bout of bronchitis at least once per year.  The Veteran reported that he had been smoking for 30 years, recently had been using (nicotine) patches, and was currently smoking only 5 cigarettes per day.  The VA examiner noted that the claims file had been reviewed and the Veteran was treated three times in the same year for bronchitis, and several upper respiratory infections.  He was first diagnosed with acute bronchitis (episodic) in 2001, and chronic bronchitis since 2011.  The VA examiner diagnosed chronic bronchitis, stated that the major cause of chronic bronchitis is cigarette smoking, and that the Veteran had smoked for more than 30 years.  She opined that his chronic bronchitis was less likely as not caused by or a result of his active duty, and more likely due to his many years of smoking.  

A January 2013 VA primary care note reflects that the Veteran's active problems included tobacco use disorder, chronic bronchitis and positive PPD.

At a September 2013 RO hearing, the Veteran testified that he was treated for bronchitis twice during service at Fort Benning, and then was treated for pneumonia in Germany, but he believed it was actually bronchitis.  He said he was hospitalized for a fever, and a doctor asked him if he wanted to get out of the Army with a disability because of his chest X-ray study, but he declined.  He stated that he was then sent home on a compassionate reassignment, but the records of this were unavailable.  He was then stationed at Fort Jackson.  He stated that after service he was treated for a chest inflammation by a private physician, Dr. W., but records of this treatment were unavailable.  He stated that he was treated for a chest inflammation after a motor vehicle accident, and treated for chest inflammation at VA in the early 1980s.  He asserted that he had continuous respiratory symptoms ever since service.  He testified that he did not complete the Primary NCO course because it was snowing the whole time, and he got sick.  He said he had a bad cough, and they found him and sent him to sick call and the hospital.  He was not allowed to return to the field, and then he was put on bed rest for two weeks.

In a February 2014 substantive appeal (VA Form 9), the Veteran contended that he was treated for chronic bronchitis during active military service, in January 1975 and February 1976, and continued to be treated for this condition after service.  He asserted that his current chronic bronchitis began in service.

At a March 2015 Board hearing, the Veteran testified that he was treated for bronchitis and pneumonia in service, and asserted that the diesel emissions from tanks bothered him a lot.  He said he continued to have trouble with bronchitis after separation from service, and treated himself with cough syrup.  He stated that he was treated for bronchitis after service at the Wilson Clinic in 1977, within six months after separation, but that the records of such treatment were unavailable.  He testified that he did not start smoking until 1989, and continued to the present, but currently only smoked a few cigarettes a day.  He stated that he had issues with chronic bronchitis before he ever started smoking.  

The Board remanded this case in July 2015, primarily for another VA examination, and to attempt to obtain additional medical records.

On VA PTSD examination in December 2015, the Veteran stated that he received a compassionate reassignment in service when he was deployed to Germany because he had a mental breakdown.

On VA respiratory compensation examination in December 2015, the VA examiner discussed pertinent medical evidence.  The Veteran reported that prior to his entry into service, he had not worked in any respiratory noxious or dusty environments, and that during service he drove tanks.  He was stationed in Germany where he reportedly had two bouts of pneumonia.  He reported that he was diagnosed with bronchitis at Fort Benning, and that he was not a smoker prior to service.  The Veteran reported that during service, he smoked only an occasional cigar.  About a year after service, he smoked cigarettes for about a year.  Subsequently he would smoke an occasional cigarette.  After service he worked in a nursing home, steel mill, and copper plant.  From 1989 to 1991 he was on disability after a car accident.  After service he reportedly had repeated episodes of chest congestion with production of green sputum, mostly in the morning after awakening, about a shot glass-full per day.  He had multiple treatment rounds of antibiotics, and had been prescribed inhalers.  In the last year his medication included Spiriva, nasal spray, and an inhaler, and he felt he was okay and had not had to be hospitalized.  He lived in homeless Veterans' housing and was not allowed to smoke there.  Currently he had mostly morning production of sputum (mostly white) perhaps one shot glass-full per day.  He also had allergic rhinitis and history of sinusitis.  He had a positive PPD in the past and took prophylaxis.  He denied chest injury or surgery.  He kept an active prescription for amoxicillin. 

The examiner noted that a November 2015 chest X-ray study showed new, left basilar somewhat nodular consolidations that might represent atelectasis or degree of pneumonia.  Follow-up imaging was recommended.

The VA examiner opined that the claimed bronchitis was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  As to the issue of chronic bronchitis in relation to service, the examiner opined that the service treatment records were not indicative of chronic bronchitis during service.  The examiner stated that chronic bronchitis appears in the medical records in June 2011.  VA clinic records depict a 30-year smoking history that, as of November 2015 was active.  The examiner concluded that based on the temporal relationship of events, including ongoing chronic smoking, the Veteran's chronic bronchitis is less likely than not due to service. 

Following a review of the record in this case, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a chronic lung disability, to include bronchitis.  The most probative evidence indicates that his current lung disability, chronic bronchitis, is not related to service, including URIs in service.  Rather, all medical opinions agree that his chronic bronchitis is caused by his long history of smoking. 

The record reflects that the Veteran has made conflicting statements as to when he began smoking cigarettes, which greatly reduces the credibility of his statements in this regard.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  He recently stated that he first began smoking in 1989, but this statement is contradicted by extensive evidence of record, including his own statements made to treating medical providers.  Records show that he smoked cigarettes in service, and several records show that he has continued to do so until the present.  His statements in this regard are thus not credible.

Moreover, two VA examiners have disassociated any current lung disability from service, after clinical examination and a review of his claims file.  The examiners each opined that his current chronic bronchitis is most likely related to his long history of smoking.  The September 2012 and December 2015 VA examination reports are of high probative value because the examiner is qualified to comment on the etiology of this claimed disorder, examined the Veteran, reviewed his medical records, and considered the Veteran's reported history.  The examiners concluded that the Veteran did not have chronic bronchitis in service or for many years afterward.

The VA examiners had the benefit of reviewing the Veteran's claims file and, thus, not only considered what is said to have occurred during service but also during the many decades since.  The December 2015 opinion is well-reasoned and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444   (2000).  The VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).

To the extent that the Veteran believes that his current chronic bronchitis is connected to in-service bronchitis, pneumonia or URIs, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of chronic bronchitis (as distinguished from acute bronchitis) are not matters subject to lay observation and require medical expertise to determine.  Accordingly, the opinions by the Veteran as to the diagnosis or etiology of his lung disability is not competent medical evidence, and the Board finds the VA examination reports and VA outpatient treatment records to be of greater probative value than his lay contentions. 

Although the Veteran contends that he had continuous bronchitis symptoms that began in service, the medical and other evidence of record does not support this assertion.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Chest X-ray studies were normal in 1990, and he had no diagnosed chronic lung disability at that time.  He had no evidence of pneumonia in November 1990, and no active lung disease in December 1990.  See private medical records.

There is no evidence of current bronchiectasis or active tuberculosis, and there is no evidence of these diseases during the requisite presumptive periods.  In fact, a PPD test was negative in 1996, decades after service.  

In summary, a chronic lung disability, to include chronic bronchitis, was not shown in service or for many years thereafter.  Additionally, the most probative evidence is against a finding that the Veteran's lung disability is related to service, and there is no competent evidence suggesting the Veteran's lung disability is otherwise etiologically related to service, to include his demonstrated bronchitis and upper respiratory infections.  Moreover, to the extent the Veteran contends that his current lung disorder is related to in-service tobacco use, current law prohibits service connection for a disability on that basis.  38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300(a) (2015).  For the reasons set forth above, the Board finds that service connection is not warranted for a chronic lung disability and the appeal is denied. 

 In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a lung disability, to include chronic bronchitis, is denied.




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


